RESOLUCIÓN
Es un principio cardinal fundamental de nuestro sistema representativo democrático que el pueblo debe ser el que es-coja a quienes quiere que lo gobierne. Este principio se puede menoscabar o socavar tanto mediante una limitación de las personas que pueden ser electas como del derecho al voto. Tomando esto en consideración y el hecho de que la codemandada Rosa María Ramírez Pantojas tiene la inten-ción actual de aspirar genuinamente al cargo, y que el tribunal de instancia en su sentencia ha ordenado específicamente “a la codemandada Hon. Alba I. Rivera Ramírez que se abs-tenga de aspirar, aceptar o juramentar al cargo de Represen-tante por el Distrito Núm. 3 de San Juan durante el próximo cuatrienio”, “no debemos coartar la expresión de la voluntad de los electores que han dado su endoso a [Rosa María Ramí-rez Pantojas], siendo nuestro deber promover que dicho electorado tenga las mayores alternativas de expresión de su *492voluntad de manera que sea dicho electorado quien juzgue la buena fe e intenciones de la candidata”. Se deniega el re-curso.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió voto disidente, al cual se une el Juez Asociado Señor Hernández Denton. El Juez Asociado Señor Rebollo López, aun cuando no suscribe en su totalidad los argumentos y fundamentos expuestos en el voto disidente emitido por el Juez Asociado Señor Negrón García, al igual que éste expediría el auto de revisión solicitado y dictaría sentencia revocatoria de la emi-tida por el Tribunal Superior de Puerto Rico, Sala de San Juan, que descalifica como candidata al cargo de Represen-tante por el Distrito Núm. 3 de San Juan a la codemandada recurrida Rosa María Ramírez Pantojas.
(.Fdo.) Bruno Cortés Trigo Secretario General